Citation Nr: 1110043	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-41 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran retired from active duty in January 2006 with more than twenty years of active service.  His DD Form 214 indicates he served continuously on active duty from June 1986 to January 2006 and had an additional three years and nine months of active service.  

This appeal arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  October 2005 VA Fee Basis Examination report includes symptoms of sleep difficulties, including snoring, and choking at night, and the Veteran was advised to consider getting a sleep study before he got out of the service, since he possibly had sleep apnea.  

2.  A March 2007 sleep study revealed the Veteran had obstructive sleep apnea.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the decision below grants the benefit sought no further notice to the Veteran or assistance with his claim is required.  




Service Connection for Sleep Apnea

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

On a Report of Medical History in September 2005,  the Veteran indicated he had frequent trouble sleeping.  Prior to his service retirement he submitted an application for VA benefits in October 2005, after which VA arranged for the Veteran to be examined for his claimed disabilities.  This examination was conducted in October 2005, the report from which shows the Veteran reported sleep problems started during the Persian Gulf War; that he was tired a lot during the day; and that his wife said he snored a lot.  She told him that sometimes she felt he was choking at night.  In his comments at the end of the examination, the physician advised the Veteran to consider getting a sleep study before he got out of the service since he might have sleep apnea.  

In March 2007, the Veteran had a sleep study at the Naval Hospital.  Polysomnography revealed an overall apnea-hypopnea index consistent with sleep apnea.  Mild obstructive sleep apnea syndrome was diagnosed.  He was scheduled for polysomonogram to titrate CPAP treatment.  

The evidence clearly demonstrates the Veteran had symptoms of sleep impairment in service that a physician concluded were possibility related to sleep apnea.  Even though the testing which confirmed his conclusion was not conducted until March 2007, there can be little doubt the Veteran had sleep apnea in service.  There is no evidence of record which contradicts the conclusion the Veteran first had symptoms of sleep apnea in service.  

The evidence supports the grant of service connection for obstructive sleep apnea.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


